Citation Nr: 0511240	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  97-07 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for renal disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran served with the Texas Army National Guard from 
March 1987 to June 1991.  This included periods of active 
duty for training from March 1987 to September 1987 (basic 
training), from July 9, 1988 to July 23, 1988 (summer camp), 
and from June 16, 1989 to July 2, 1989 (summer camp).

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1996 rating decision by the Waco, Texas, 
VA Regional Office (RO).  The Board remanded this case twice, 
in January 1999 and in August 2003.  It appears the terms of 
the remands have been complied with and the case is again 
before the Board.  

The veteran testified before a hearing at the RO in August 
1997.


FINDINGS OF FACT

1.  The veteran suffers from congenital renal disease.

2.  There was no increase in the veteran's renal disease 
beyond the natural progression of the disease.  

3.  The veteran's renal disease is not otherwise related to 
active service. 


CONCLUSION OF LAW

Renal disease was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the March 2002 
and November 2004 RO letters and January 2003 supplemental 
statement of the case have informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in the RO letters the 
appellant was advised of the types of evidence VA would 
assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board also notes that the March 2002 VCAA letter 
implicitly notified the veteran that he should submit any 
pertinent evidence in his possession.  Moreover, the November 
2004 RO letter specifically stated "[i]f there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  In this regard, he was repeatedly advised to identify 
any source of evidence and that VA would assist him in 
requesting such evidence.  The Board believes that a 
reasonable inference from such communication was that the 
veteran must also furnish any pertinent evidence he himself 
may have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters. 

In this case, the RO's decision to deny the claim in June 
1996 came before passage of the VCAA in late 2000.  No 
notification could, therefore, have been given prior to the 
RO's decision.  It is arguable that the VCAA notice was not 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board finds, however, that any defect with respect to the 
timing of the VCAA notice in this case was harmless error for 
the reasons specified below.

After the rating action on appeal was promulgated, the RO did 
provide notice to the claimant in the March 2002 RO letter 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  The veteran submitted new medical 
evidence, while his claim was on appeal, indicating he 
understood his rights to produce evidence.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on this 
claim have been accomplished and that adjudication of the 
claim, without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service personnel records, 
an Army surgeon opinion during service, private medical 
records, a VA medical examination, and a VA examiner opinion.  
Since the appellant was afforded a VA examination and opinion 
in connection with his claim, the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  The RO made several search 
requests for any of the veteran's service medical records and 
any additional service personnel records both from the 
National Personnel Records Center (NPRC) and the Army 
Adjutant General Department.  Unfortunately, no other records 
are available.  In January 1996 the RO sent a letter to 
Parkland Memorial Hospital to obtain the veteran's medical 
records but initially received no response.  The RO then 
notified the veteran that there was no response from Parkland 
Memorial Hospital in September 1997 letter.  Parkland 
Memorial Hospital records were received in September 1997.  
The RO also sent a January 1996 letter to Baylor University 
Medical Center and the records sent from that facility are 
part of the file.  In a February 2003 VA Form 21-4138 the 
veteran stated that he had no additional evidence to present.  
Under these circumstances of this particular case, no further 
action is necessary to assist the appellant with these 
issues.

Criteria and Analysis

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
cardiovascular-renal disease and hypertension, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Congenital or developmental defects are not diseases or 
injuries in the meaning of applicable legislation for 
disability compensation purposes.  38 C.F.R. §§ 3.303(c), 
4.9.  VA's General Counsel has held, however, that service 
connection may be granted for diseases (but not defects) of 
congenital, developmental or familial origin if the evidence 
as a whole shows that the manifestations of the disease in 
service constituted "aggravation" of the disease within the 
meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 
18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.    
A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a), (b).  Aggravation of a pre-existing 
condition may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  In 
addition, "[t]he usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment . . . 
will not be considered service-connected unless the disease 
or injury is otherwise aggravated by service."  38 C.F.R. 
§ 3.306(b)(1).   

The Court of Appeals for Veterans Claims has consistently 
stated that "temporary or intermittent flare-ups during 
service of a pre-existing injury or disease are not 
sufficient to be considered 'aggravation in service' unless 
the underlying condition, not just the symptoms, has 
worsened."  See Maxson v. West, 12 Vet. App. 453, 458 
(1999), citing Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991); see also Daniels v. Gober, 10 Vet. App. 474, 479 
(1997). 

The Board notes that no service medical records are 
available, despite several searches by the RO.  Service 
personnel records revealed that the veteran was at sick call 
on June 22, 1989 and after several hours he was evacuated to 
G Company, 249th Support Battalion (a medical company).  A 
September 1997 letter from a retired Major H.H., the 
veteran's Company Commander during annual training in 1989, 
corroborated the sick call report.  Service personnel records 
also reflected a Discharge Review Board conducted in March 
1991.  As part of the documents of the Review Board the 
record reflected an April 1991 memorandum from an Army state 
surgeon to the Directory of Military Personnel regarding the 
veteran's medical status.  The surgeon, Colonel R.J., stated 
that his staff had reviewed the veteran's medical summaries 
and records, that the veteran had chronic glomerulonephritis, 
and was, consequently, not qualified for retention in the 
Texas Army National Guard.  Glomerulonephritis is a type of 
renal disease.  See Stedman's Medical Dictionary 751, (27th 
ed. 2000).  Colonel R.J. specifically stated that "[t]here 
is no evidence that these conditions were caused or 
aggravated by military service."  In an April 1991 memo from 
the Military Personnel Director to the Adjutant General 
Department and the Commander of the veteran's battalion, the 
Director noted that since the veteran's "disqualifying 
condition was not caused nor aggravated by his military 
service, and since his condition is not waiverable, he must 
be separated."  

Parkland Memorial Hospital records from July 26, 1989 through 
the beginning of August 1989 reflected that the veteran was 
treated for renal failure.  Treatment notes reflected that 
the veteran was transferred to Parkland from a military 
clinic.  The diagnosis was end-stage renal failure with 
hypertension listed as an "other condition".  The veteran's 
hypertension was controlled with medication.  The veteran 
complained of a severe headache and nausea but no fever or 
chills.  During his admission at the hospital, the veteran 
was given an abdominal sonogram and percutaneous renal 
biopsy.  The examiner noted that his kidneys were small in 
size.  The examiner also noted a family history of kidney 
failure.  The veteran reported no previous kidney problems 
prior to his 1989 military training.  The veteran returned to 
the hospital several weeks later for dialysis and surgery.            

Medical records from Baylor University Medical Center 
revealed a kidney transplant in June 1990, as a kidney donor 
became available.  A May 1995 letter from a Doctor Thomas A. 
Gonwa, M.D., F.A.C.P. of Dallas Transplant Institute 
described the veteran's medical status since his transplant 
in 1990.  Dr. Gonwa indicated that the veteran had multiple 
episodes of rejection for the past two years causing worse 
renal function.  Dr. Gonwa explained that the veteran had 
chronic rejection and may eventually lose his kidney.  Dr. 
Gonwa explained that this has made it extremely difficult for 
him to work full time.  Dr. Gonwa characterized the veteran's 
chronic glomerulonephritis as being of "unknown etiology."  
However, the doctor opined, that it was "probably familial, 
as his brother suffers from the same entity."  Contained 
within the veteran's claim with the Social Security 
Administration are treatment records reflecting continued 
treatment for renal failure from 1989 through 1995.  August 
1998 treatment records from Dallas Transplant Institute 
reflected continued follow-up for chronic glomerulonephritis 
and indicated the possibility of another kidney transfer in 
the next few years.  

The veteran underwent a VA examination in November 2002.  The 
VA examiner diagnosed chronic renal failure with the need for 
multiple transplants.  The examiner stated, "I suggest that 
the hypertension that he had at the time of the Parkland 
visit was enough evidence to suggest that hypertension may 
have been the cause of his renal insufficiency, but it is 
only possible and not really terribly likely."

A November 2004 VA medical opinion was provided the veteran 
after the VA physician reviewed the veteran's C-file, in its 
entirety.  The physician diagnosed "congenital form of 
chronic glomerulonephritis leading to total renal failure."  
The physician noted the veteran's well-established family 
history.  The physician found that the veteran's "renal 
disease was well established before the active duty period in 
June and July of 1989.  The active duty period did not 
permanently worsen the condition."  The VA physician based 
this on the fact that he had small kidneys on the ultrasound 
at Parkland Hospital, he had extreme hypertension in June 
1989, and his creatine level was at 8.9 in June 1989.  All of 
these factors point to a more "long-standing renal failure 
problem" which had probably been going on for at least a 
year, according to the VA physician.  The physician opined 
that "[t]he renal failure was a progressive disease that was 
going to end in dialysis and renal transplant, regardless of 
whether or not he had been on Reserve active duty training."   

The Board notes that the veteran contends that he never had 
any symptoms of kidney problems until his military training 
in June and July of 1989.  The veteran explained at the 
August 1997 RO hearing that he experienced nausea, vomiting, 
headaches, weakness, and hypertension for the first time in 
the summer of 1989.  The veteran argues that this is proof of 
a relationship between his renal disease and service.  
However, although the appellant may testify as to symptoms he 
perceives to be manifestations of disability, it is not shown 
that he is competent to render a medical diagnosis.  Medical 
diagnoses and opinions as to medical etiology require 
diagnostic skills and must be made by trained medical 
personnel.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The November 2004 VA physician found that the veteran's 
chronic glomerulonephritis was congenital and that his 
disease was not worsened by the active duty for training 
period.  The physician noted that the veteran's disease was a 
progressive disease that would have resulted in renal failure 
with a need for transplants had the veteran never attended 
active duty training.  Likewise, the Army surgeon that 
reviewed the veteran's medical records for the Review Board 
found that his disease was not caused or aggravated by 
military service.  Dr. Gonwa also suggested that the disease 
was related to a family propensity.  

The opinions of trained medical doctors, after reviewing all 
medical evidence, are most persuasive.  Consequently, the 
Board finds that the veteran's renal disease is congenital in 
nature and was not aggravated by or otherwise related to 
service.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision. 
      

ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


